Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2021 has been entered.

Response to Amendment
The amendment filed on 3/18/2021 under 37 CFR 1.131 has been considered.
Applicant's arguments with respect to claims 1-15, 19-23 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.

DETAILED ACTION
This action is responsive to application No. 16396852 filed on 04/29/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 01/04/2020 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and further in view of Liaw et al. (US 2013/0200395).
Regarding Independent claim 1, Chiang et al. teach a FinFET device comprising:
a first fin structure (Fig. 9A, element 210a) and a third fin structure (Fig. 9A, element 210a) over a substrate (Fig. 9A, element 204); 
a second fin structure (Fig. 9A, element 210b) and a fourth fin structure (Fig. 9A, element 210b) over the substrate; 
a first isolation structure (Fig. 9A, element 212a) over the substrate and surrounding the first fin structure and the third fin structure;
wherein the first fin structure and the third fin structure are protruded from a top surface of the first isolation structure (Fig. 9A); and 

wherein the second fin structure and the fourth fin structure are protruded from a top surface of the second isolation structure (Fig. 9A), and 
wherein the first fin structure and the third fin structure have a vertical sidewall surface (Fig. 9A),
and a gate dielectric layer (Figs. 10A & 10B, element 222) over the first fin structure, the second fin structure, the third fin structure, the fourth fin structure, the first isolation structure and the second isolation structure,.
Chiang et al. do not explicitly disclose the second fin structure and the fourth fin structure have a sloped sidewall surface, and wherein the first fin structure and the third fin structure have a first width at a bottom of the first isolation structure smaller than a second width of the second fin structure and the fourth fin structure at a bottom of the second isolation structure, wherein a first pitch between the first fin structure and the third fin structure having the vertical sidewall surface is smaller than a second pitch between the second fin structure and the fourth fin structure having the sloped sidewall surface.
Chung et al. teach a FinFET device comprising a first fin and third fin (Fig. 15, element 130-1, it would be obvious to one of ordinary skill in the art to duplicate the first fin in the first region as shown by Chiang) in a first region (Fig. 15, element A1) and a second fin and fourth fin (Fig. 15, element 130-2e, it would be obvious to one of ordinary skill in the art to duplicate the second fin in the second region as shown by Chiang) in a second region (Fig. 15, element A2), wherein the first and third fin has a vertical fin 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. according to the teachings of Chung et al. with the motivation to prevent short channel effects by ensuring effective channel lengths and may increase levels of operating currents by increasing gate widths (paragraph 0003).
Chiang et al. modified by Chung et al. do not explicitly disclose wherein a first pitch between the first fin structure and the third fin structure having the vertical sidewall surface is smaller than a second pitch between the second fin structure and the fourth fin structure having the sloped sidewall surface.
Liaw et al. teach a FinFET device comprising a first pitch (Fig. 3, element D1) between the two fin structures (Fig. 3, elements 106) in a first isolation region (isolation portion 54 between elements 106) smaller than a second pitch (Fig. 3, element D2) between the two fin structures (Fig. 3, elements 108/110) in a second isolation region (isolation portion 54 between elements 108 & 110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al. 
Regarding claim 2, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure 9Fig. 9A).
Regarding claim 3, Chiang et al. modified by Chung et al. teach wherein the first width is a constant fin width from a bottom portion to a top portion, and the second fin structure has a tapered fin width which is tapered from a bottom portion to a top portion (Fig. 15 of Chung).
Regarding claim 4, Chiang et al. teach wherein the bottom portion of the second fin structure is lower than the top surface of the second isolation structure (Fig. 9A).
Regarding claim 5, Chiang et al. teach wherein the first fin structure has a height (Fig. 9B, element H1) measured from a top surface of the first fin structure to the top surface of the first isolation structure, the second fin structure has a height (Fig. 9B, element H2) measured from a top surface of the second fin structure to the top surface of the second isolation structure, and the height of the second fin structure is greater than the height of the first fin structure (Fig. 9B).
Regarding claim 6, Chiang et al. teach wherein the first isolation structure has a sidewall protruded from the top surface of the second isolation structure (Fig. 10A), and the gate dielectric layer extends to cover the sidewall of the first isolation structure (Figs. 10A & 10B).
Regarding claim 7, Chiang et al. teach a gate electrode layer (Figs. 10A & 10B, element 224)over the gate dielectric layer, wherein the gate electrode layer extends 
Regarding Independent claim 8, Chiang et al. teach a FinFET device comprising:
	a first fin structure (Fig. 9A, element 210a) and a third fin structure (Fig. 9A, element 210a) over a first region of a substrate (Fig. 9A, element 204); 
a second fin structure (Fig. 9A, element 210b) and a fourth fin structure (Fig. 9A, element 210b) over a second region of the substrate; 
a first isolation structure (Fig. 9A, element 212a) over the first region, wherein the first fin structure and the third fin structure are protruded from a top surface of the first isolation structure (Fig. 9A); and  
3a second isolation structure (Fig. 9A, element 212b) over the second region, wherein the second fin structure and the fourth fin structure are protruded from a top surface of the second isolation structure (Fig. 9A), and 
wherein a first angle (Fig. 9A discloses a 90 degree angle) is between a sidewall surface of the first fin structure and the top surface of the first isolation structure and between a sidewall surface of the third fin structure and the top surface of the first isolation structure, 
a second angle (Fig. 9A discloses a 90 degree angle) is between a sidewall surface of the second fin structure and the top surface of the second isolation structure and between a sidewall surface of the fourth fin structure and the top surface of the second isolation structure,

Chiang et al. do not explicitly disclose the first angle is smaller than the second angle, and wherein the first fin structure and the third fin structure have a constant fin width from a bottom portion to a top portion, and the constant fin width of the first fin structure is smaller than a width of the second fin structure and the fourth fin structure at the top surface of the second isolation structure, a first distance between a top portion of the gate dielectric layer on the sidewall surface of the first fin structure and a top portion of the gate dielectric layer on the sidewall surface of the third fin structure is smaller than a second distance between a top portion of the gate dielectric 5layer on the sidewall surface of the second fin structure and a top portion of the gate dielectric layer on the sidewall surface of the fourth fin structure, wherein the top portion of the gate dielectric layer on the sidewall surface of the first fin structure faces the top portion of the gate dielectric layer on the sidewall surface of the third fin structure, and the top portion of the gate dielectric layer on the sidewall surface of the second fin structure faces the top portion of the gate dielectric layer on the sidewall surface of the fourth fin structure.

    PNG
    media_image1.png
    342
    572
    media_image1.png
    Greyscale

Chung et al. teach a FinFET device comprising a first fin (Fig. 15, element 130-1) in a first region (Fig. 15, element A1) and third fin (Fig. 15, element 130-1, it would be obvious to one of ordinary skill in the art to duplicate the first fin in the first region as shown by Chiang) in a first region (Fig. 15, element A1) and a second fin and fourth fin (Fig. 15, element 130-2e, it would be obvious to one of ordinary skill in the art to duplicate the second fin in the second region as shown by Chiang) in a second region (Fig. 15, element A2), the first and third fin with a first angle of 90 degrees (Fig. 15) and the second and fourth fin with a second angle greater than 90 degrees (Fig. 15), and wherein the first fin and second fin structure has a first constant fin width (Fig. 15, element W1) from a bottom portion to a top portion, and the constant fin width of the first fin and third fin structure is smaller than a width (Fig. 15, element W2 & W3, paragraph 0061 discloses that W1 is less than W2 and paragraph 0088 discloses that W3 is greater than W2) of the second fin and fourth fin structure at the top surface of the second isolation structure (Fig. 15, element 120).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. according to the 
Chiang et al. modified by Chung et al. do not explicitly disclose a first distance between a top portion of the gate dielectric layer on the sidewall surface of the first fin structure and a top portion of the gate dielectric layer on the sidewall surface of the third fin structure is smaller than a second distance between a top portion of the gate dielectric 5layer on the sidewall surface of the second fin structure and a top portion of the gate dielectric layer on the sidewall surface of the fourth fin structure, wherein the top portion of the gate dielectric layer on the sidewall surface of the first fin structure faces the top portion of the gate dielectric layer on the sidewall surface of the third fin structure, and the top portion of the gate dielectric layer on the sidewall surface of the second fin structure faces the top portion of the gate dielectric layer on the sidewall surface of the fourth fin structure.
Liaw et al. teach a FinFET device comprising a first pitch (Fig. 3, element D1) between the two fin structures (Fig. 3, elements 106) in a first isolation region (isolation portion 54 between elements 106) smaller than a second pitch (Fig. 3, element D2) between the two fin structures (Fig. 3, elements 108/110) in a second isolation region (isolation portion 54 between elements 108 & 110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al. according to the teachings of Liaw et al. with the motivation to improve multiple fins cell size (paragraph 0005).
Regarding claim 9, Chiang et al. teach wherein the sidewall surface of the first fin structure is substantially orthogonal to the top surface of the first isolation structure (Fig. 9A).
Regarding claim 10, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure (Fig. 9A), a sidewall of the first isolation structure adjoins the top surface of the first isolation structure and the top surface of the second isolation structure (Fig. 9A), and the sidewall of the first isolation structure is substantially orthogonal to the top surface of the second isolation structure (Fig. 9A).
Regarding claim 11, Chiang et al. teach 4a gate electrode layer (Figs. 10A & 10B, element 224) over the gate dielectric layer, wherein a portion of the gate dielectric layer and a portion of the gate electrode layer are sandwiched between the first isolation structure and the second fin structure (Figs. 10A & 10B).
Regarding claim 12, Chiang et al. teach wherein a bottom surface of the gate electrode layer over the first isolation structure is higher than a bottom surface of the gate electrode layer over the second isolation structure (Figs. 10A & 10B).
Regarding Independent claim 14, Chiang et al. teach a FinFET device comprising:
a first isolation structure (Fig. 9A, element 212a) over a substrate (Fig. 9A, element 204); 
a second isolation structure (Fig. 9A, element 212b) over the substrate; 
a first fin structure (Fig. 9A, element 210a) and a third fin structure (Fig. 9A, element 210a) extended above the first isolation structure, wherein the first fin structure 1); and 
a second fin structure (Fig. 9A, element 210b) and a fourth fin structure (Fig. 9A, element 210b) extended above the second isolation structure, and the second fin structure and the fourth fin structure have a second fin height (Fig. 9B, element H2) measured from a top surface of the second fin structure to a top surface of the second isolation structure, and the first fin height is smaller than the second fin height (Fig. 9B),
and a gate dielectric layer  (Figs. 10A & 10B, element 222) over the first fin structure, the second fin structure, the third fin structure, the fourth fin structure, the first isolation structure and the second isolation structure.
Chiang et al. do not explicitly disclose wherein the second fin structure and the fourth fin structure have a tapered fin width which is tapered from a bottom portion to a top portion, and wherein the constant fin width of the first fin structure and third fin structure is smaller than the tapered fin width of the second fin structure and the fourth fin structure at a bottom surface of the second isolation structure, a first pitch between the first fin structure and the third fin structure having the constant fin width is smaller than a second pitch between the second fin structure and the fourth fin structure having the tapered fin width.

    PNG
    media_image2.png
    342
    572
    media_image2.png
    Greyscale

Chung et al. teach a FinFET device comprising a first fin (Fig. 15, element 130-1) in a first region (Fig. 15, element A1) and third fin (Fig. 15, element 130-1, it would be obvious to one of ordinary skill in the art to duplicate the first fin in the first region as shown by Chiang) in a first region (Fig. 15, element A1) and a second fin and fourth fin (Fig. 15, element 130-2e, it would be obvious to one of ordinary skill in the art to duplicate the second fin in the second region as shown by Chiang) in a second region (Fig. 15, element A2), and wherein the first and third fin structure has a first constant fin width (Fig. 15, element W1) from a bottom portion to a top portion, and the second fin has a tapered fin width   (Fig. 15, element W2 & W3) from a bottom portion to a top portion, and wherein the constant fin width of the first and third fin structure is smaller than the tapered fin width of the second and fourth fin structure  (Fig. 15, paragraph 0061 discloses that W1 is less than W2 and paragraph 0088 discloses that W3 is greater than W2) at a bottom surface of the second isolation structure (Fig. 15, element 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. according to the 
Chiang et al. modified by Chung et al. do not explicitly disclose a first pitch between the first fin structure and the third fin structure having the constant fin width is smaller than a second pitch between the second fin structure and the fourth fin structure having the tapered fin width.
Liaw et al. teach a FinFET device comprising a first pitch (Fig. 3, element D1) between the two fin structures (Fig. 3, elements 106) in a first isolation region (isolation portion 54 between elements 106) smaller than a second pitch (Fig. 3, element D2) between the two fin structures (Fig. 3, elements 108/110) in a second isolation region (isolation portion 54 between elements 108 & 110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al. according to the teachings of Liaw et al. with the motivation to improve multiple fins cell size (paragraph 0005).
Regarding claim 15, Chiang et al. teach wherein the top surface of the first isolation structure is higher than the top surface of the second isolation structure 9Fig. 9A).
Regarding claim 20, Chiang et al. teach wherein the first isolation structure has a first depth, the second isolation structure has a second depth, and the first depth is greater than the second depth (Fig. 9A).
Regarding claim 21, Chiang et al. modified by Chung et al. teach wherein an angle difference between the first angle and the second angle is in a range from about 0 degree to about 30 degrees (paragraph 0089 of Chung teaches that the slope or angle of the second and fourth fin can be adjusted by the etching process. Accordingly, the angle is an art recognized variable. It would have been obvious to one of ordinary skill in the art, to optimize the angle and arrive at the claim 21 limitation. With respect to the limitations of Claim 21, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the angle through routine experimentation and optimization to obtain optimal or desired device performance because the angle is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective 
Regarding claim 22, Chiang et al. teach wherein the first fin height is in a range from about 40 nm to about 60 nm (paragraph 0027), and the second fin height is in a range from about 40.1 nm to about 80 nm (paragraph 0027).
Regarding claim 23, Chiang et al. teach wherein a height difference between the first fin height and the second fin height is in a range from about 0.1 nm to about 20 nm (paragraph 0027).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and in view of Liaw et al. (US 2013/0200395) and further in view of Karve et al. (US 2018/0090335).
Regarding claim 13, Chiang et al. teach a third fin structure (Fig. 9A, element 210a) over the first region of the substrate and adjacent to the first fin structure, wherein the third fin structure is protruded from the top surface of the first isolation structure (Fig. 9A); and a fourth fin structure (Fig. 9A, element 210b) over the second region of the substrate and adjacent to the second fin structure, wherein the fourth fin structure is protruded from the top surface of the second isolation structure (Fig. 9A).
Chiang et al. modified by Chung et al. and Liaw et al. do not explicitly disclose wherein a distance between the first fin structure and the third fin structure is greater than a distance between the second fin structure and the fourth fin structure.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Chiang et al. and Chung et al.  and Liaw et al. according to the teachings of Karve et al. with the motivation to allow easy scaling (paragraph 0002) and improved current control capability of the multi-gate transistor.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2015/0187634) in view of Chung et al. (US 2016/0104705) and in view of Liaw et al. (US 2013/0200395) and further in view of Ching et al. (US 2015/0028426).
Regarding claim 19, Chiang et al. modified by Chung et al. and Liaw et al. teach all of the limitations as discussed above.
Chiang et al. modified by Chung et al. and Liaw et al. do not explicitly disclose an inter-layer dielectric (ILD) structure over the first isolation structure and the second isolation structure, wherein the ILD structure has a first portion over the first isolation structure and a second portion over the second isolation structure, and a bottom surface of the first portion is higher than a bottom surface of the second portion of the ILD structure.
Ching et al. disclose an ILD structure (Fig. 11B, element 116) over multiple fins (Fig. 11B, element 104) where the bottom surface of the ILD is on the isolation region 106.

Since the ILD of Ching et al. would be formed on the first and second isolation structure of Chiang et al., therefore a bottom surface of the first portion would higher than a bottom surface of the second portion of the ILD structure as the top portion of the first isolation is higher than the top portion of the second isolation structure of Chiang et al.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813